Citation Nr: 0200657	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-20 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active naval service from December 1940 to 
July 1961, and subsequent service with the Navy reserve; he 
died in January 1968 at age 44; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) May 1999 rating decision which declined to reopen 
the claim of service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The appellant's application to reopen the claim of 
service connection for the cause of the veteran's death was 
most recently denied by RO decision in October 1989, and no 
timely appeal therefrom was filed; thus, the October 1989 
decision became final.

2.  Evidence received in support of the application to reopen 
the claim of service connection for the cause of the 
veteran's death, furnished since the October 1989 RO 
decision, is duplicative, cumulative, and redundant.


CONCLUSIONS OF LAW

1.  The October 1989 RO decision declining to reopen the 
claim of service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. 
§ 19.192 (1989).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
claimants and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id. at 45,630.  Since the appellant's 
application to reopen the claim of service connection for the 
cause of the veteran's death was received by the RO prior to 
this date, the preexisting version of 38 C.F.R. § 3.156 
applies, and the Board need not determine which version of 
the regulation would be most favorable to her.  See Karnas, 
1 Vet. App. at 313.  All citations in this decision refer to 
the "old" version of 38 C.F.R. § 3.156.  In a letter dated 
in February 2001 and in a supplemental statement of the case 
dated in March 2001, the appellant was notified of the 
provisions of VCAA and she was provided information on what 
evidence was needed to complete her claim for benefits.  On 
her behalf, her representative subsequently submitted 
additional written argument, and the appellant provided oral 
testimony at a hearing in October 2001.  Accordingly, the 
Board finds that all duties to inform and assist by VA have 
been met.  

Service connection for the cause of the veteran's death was 
denied by RO rating decision in July 1968, based on findings 
that the evidence did not show that the veteran's leukemia, 
causing fatal cardiac arrest in January 1968, was related to 
his active service or any incident occurring therein.  Timely 
appeal from that decision had not been perfected by or on 
behalf of the appellant.  38 U.S.C.A. § 4005(c) (West 1964) 
(now 38 U.S.C.A. § 7105); 38 C.F.R. § 3.153 (1968) (now 38 
C.F.R. § 20.1103 (2001)).  Thus, the July 1968 RO rating 
decision denying service connection for the cause of the 
veteran's death became final; it is not subject to revision 
on the same factual basis, but may be reopened on submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).

Subsequently, the appellant sought to reopen the claim of 
service connection for the cause of the veteran's death, but 
her application was denied by RO decision in October 1989, 
finding that new and material evidence had not been submitted 
in support of the claim.  An appeal from the RO decision in 
October 1989 had not been filed.  38 U.S.C.A. § 4005(c); 
38 C.F.R. § 19.192.  Accordingly, the October 1989 RO 
decision declining to reopen the claim of service connection 
for the cause of the veteran's death constitutes the most 
recent final decision with regard to that claim; it must be 
determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  A final RO rating decision is not 
subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 
9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the most 
recent final RO decision in October 1989.

Evidence of record at the time of the October 1989 RO 
decision included the veteran's service medical records, not 
indicating any report or clinical findings suggestive of 
anemia or leukemia at any time during his more than 20 years 
of active service; no pertinent findings were indicated on 
service separation medical examination in July 1961, or 
during service with the Navy reserve.  His military 
occupational specialty during active service was parts clerk.  

During the veteran's lifetime, service connection was not in 
effect for any disability, nor had he ever filed a claim of 
service connection for any disability.

The veteran's death certificate reveals that he died on 
January [redacted], 1968 at age 44.  The condition causing his death 
is listed as cardiac arrest due to leukemia; the interval 
between the onset of leukemia and death is listed as 
approximately 5 months; an autopsy was performed.  
Pathological diagnoses showed by the autopsy report included 
aplastic anemia with pulmonary, gastrointestinal, and urinary 
tract hemorrhage, nodular infiltration of the liver and 
spleen, ulceration of the esophagus and rectum, Candida, 
multiple hemorrhagic cortical infarcts of the kidneys, 
hemosiderosis of the liver, spleen, and lungs, old 
fibrocaseous granuloma of the liver and lung, and terminal 
gram negative septicemia.  

The appellant is the veteran's surviving spouse, and a copy 
of the parties' marriage certificate reveals that they were 
married in May 1946.

In February 1968, the appellant filed a claim of service 
connection for the cause of the veteran's death, suggesting 
that he had some disorders of the blood (and experienced 
excessive bleeding during tonsillectomy surgery in 1947) and 
recurrent fungal infections in service, believing that the 
cause of his death was related to active service.  In 
subsequent correspondence in support of her claim (including 
that received in conjunction with her application to reopen 
the claim in August 1989), she reiterated that his fatal 
leukemia and/or aplastic anemia had its onset in service 
because he had various blood disorders while in the service 
(manifested by excessive bleeding during tonsillectomy 
surgery in the 1940s, and because his blood type was 
repeatedly mislabeled while he was in the service); she also 
suggested that he had recurrent fungal infections over 
various parts of his body both during service and thereafter, 
believing that such infections may have had something to do 
with the cause of his death.

In conjunction with the appellant's claim of service 
connection for the cause of the veteran's death, medical 
records from U.S. Air Force and Navy medical facilities from 
August 1967 to January 1968 have been associated with the 
file, including a report of his terminal hospitalization in 
January 1968, as well as a March 1968 post-mortem report from 
a U.S. Air Force physician.

On August 6, 1967, the veteran was hospitalized at U.S. Air 
Force hospital due to easy fatigability and "roaring in the 
ears."  At the time of hospital admission, it was indicated 
that he developed the aforementioned symptoms (as well as 
occasional night sweats) about two months prior to this 
hospitalization and sought medical treatment from a private 
medical provider earlier in August 1967.  Various clinical 
studies performed in conjunction with the treatment in August 
1967 indicated that he had leukemia.  During hospitalization, 
he indicated that he was in good health prior to the onset of 
symptoms of fatigue and roaring in the ears two months 
earlier, denying past history of any radiation exposure or 
"environmental hazards."  

On August 8, 1967, the veteran was transferred to a U.S. Navy 
hospital where he remained until September 1967 (he was then 
transferred back to the Air Force hospital where he was 
treated, intermittently, until December 1967).  During 
hospitalization at the Naval facility, leukemia of 
undetermined type was diagnosed.  Hospitalization summary 
reveals that he noticed the onset of painful swollen glands 
in both axillas about two to three weeks prior to hospital 
admission, that he bruised easily in the past three to four 
weeks, and that he had nose bleeding and a cold about 10 days 
before hospital admission.  The report reveals that his 
history failed to disclose any evidence of radiation exposure 
or environmental hazard.

During hospitalizations between October and December 1967, 
aplastic anemia versus leukemia were diagnosed.  
Hospitalization records indicate that the veteran was in good 
health until about two months prior to his hospitalization in 
August 1967.

On January 2, 1968, the veteran was hospitalized at a U.S. 
Air Force hospital due to generalized aching, malaise, and 
low hematocrit; he died in the hospital on January [redacted], 1968.  
During hospitalization, it was indicated that he had history 
of frequent spontaneous epistaxis, and that he recently had 
multiple skin infections and an increase in dependent 
purpura; his pertinent medical and occupational history, 
dating back to the time of active service, was discussed.  

A March 1968 post-mortem report from a U.S. Air Force 
physician documents findings consistent with the diagnosis of 
aplastic anemia with pancytopenia.  The report indicates that 
the veteran's terminal hospitalization in January 1968 was 
characterized by frequent transfusions, fever, and epigastric 
discomfort, followed by jaundice, gastrointestinal 
hemorrhage, azotemia, and respiratory insufficiency; multiple 
blood, urine, and sputum cultures reportedly showed no 
pathogens.  

Evidence submitted since the most recent final RO decision in 
October 1989 includes duplicate copies of portions of the 
veteran's service medical records.

A February 2001 letter from a private physician indicates 
that he reviewed the veteran's "medical records."  Based on 
such review, his impression was that the veteran's leukemia 
"could well have been caused by contact with different 
chemicals that he was exposed to during World War II."  The 
physician observed that the chemicals to which the veteran 
was allegedly exposed have not been delineated, and their 
"full effect" was unknown.  

By February 2001 letter, the appellant suggested that the 
onset of the veteran's leukemia, causing his death in 1968, 
was related to exposure to some chemicals or toxic materials 
in service, in that his service during World War II required 
work in some old, moldy, and damp storerooms aboard an old 
vessel.  She indicated that, since service, he had recurrent 
fungal infections, and that there was something wrong with 
his blood (because there was some confusion about his blood 
type during service, and because he had excessive bleeding 
during tonsillectomy surgery in service).  

At an October 2001 Travel Board hearing, the appellant 
reiterated her previously advanced contention to the effect 
that the veteran's fatal leukemia was related to active 
service and/or exposure to toxic chemicals while serving in 
the capacity of a storekeeper in some storerooms aboard 
various vessels in the service (she again expressed her 
belief that his death must be related to service because he 
had excessive bleeding in service, because his blood type was 
repeatedly mislabeled during service, and because he had 
recurrent fungal infections during and after service).  She 
was not aware of the nature, concentration, or the 
circumstances of exposure to any specific 
chemicals/substances while he was in the service.  She 
testified that the physician who prepared the February 2001 
statement (identified above) had never actually treated or 
met the veteran; he formed his February 2001 medical opinion 
based a review of the veteran's claims file.  

In general, the Board notes that to establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death. For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it causally shared in producing death, but rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2001).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  
With the exception of the February 2001 medical opinion from 
a private physician (which will be addressed below), the 
entirety of the newly submitted evidence consists of 
duplicate copies of the veteran's service medical records, 
and cumulative and redundant contentions from the appellant 
to the effect that his fatal leukemia was related to active 
service or exposure to some harmful substances therein, that 
various blood disorders evident in and after service gave 
rise to the fatal leukemia, and/or that the cause of his 
death was somehow related to recurrent fungal infections 
evident over various parts of his body in and after service.  

The Board stresses that although the appellant's February 
2001 letter and October 2001 hearing testimony are "new" in 
the sense that they were not previously of record, they are 
cumulative and redundant.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Such evidence does not provide a new 
factual basis on which the appellant's claim may be 
considered.  38 C.F.R. § 3.156.  A final decision of the RO 
is not subject to revision on the same factual basis.

With regard to the February 2001 medical opinion from a 
private physician to the effect that the veteran's fatal 
leukemia could have been caused by exposure to chemicals in 
service, the Board notes that the credibility of all 
statements is ordinarily presumed in the context of 
determining whether new and material evidence has been 
submitted.  See Justus, 3 Vet. App. 510.  However, the 
presumption of credibility does not apply if the evidence is 
inherently false or untrue.  See Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); see also Samuels v. West, 11 Vet. 
App. 433, 436 (1999) (where a veteran sought service 
connection for post traumatic stress disorder, based upon 
multiple stressors occurring during "combat" in Vietnam, and 
the record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors).

In this case, the private physician formed his February 2001 
opinion, that the veteran's leukemia may have been caused by 
his exposure to various chemicals in service, supposedly on a 
review of the evidence in the claims file (he indicated that 
he reviewed the veteran's "medical records," and the 
appellant suggested, in October 2001, that she supplied him 
with a photocopy of all records in the claims file, that she 
did not provide him with any additional records, and that she 
was unable to provide any specific information relative to 
the nature of the claimed exposure in service).  However, the 
evidence in the claims file does not indicate that the 
veteran had any exposure to any harmful chemicals while in 
the service; in fact, during post-service medical treatment 
in 1967, past history of exposure to radiation and 
environmental hazards was denied.  Moreover, the private 
physician himself was unable to identify the chemicals to 
which the veteran was allegedly exposed, observing that the 
nature of the chemicals, or their full effect, have not been 
delineated; thus, the record indicates, affirmatively, that 
the veteran was not exposed to any specific chemicals in 
service.  Accordingly, to the extent that the February 2001 
private physician's opinion is based on facts which are 
unsubstantiated by the record, i.e. that the veteran was 
exposed to substances during service which cause leukemia, 
the Board finds that it is not entitled to presumption of 
credibility pursuant to Justus.  See Kightly v. Brown, 6 Vet. 
App. 200, 206 (1994) (a physician's opinion which was based 
on inaccurate history held to be not material for the purpose 
of reopening of a previously disallowed claim).  

Based on the finding that new and material evidence has not 
been submitted in support of the appellant's application to 
reopen the claims of service connection for the cause of the 
veteran's death, the claim may not be reopened and the Board 
lacks jurisdiction to further review the claim.  Barnett, 
83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


